Nichols, Judge,
dissenting. When, in the trial of a lawsuit, a rebuttable presumption becomes applicable to the contentions of one of the parties (in the instant case the rebuttable presumption against suicide), it is a question for the jury, under proper instructions by the trial court with reference to such presumption, to determine whether the presumption has been successfully rebutted, unless the evidence in the case is such as to demand a finding that the deceased committed suicide, in which event a verdict so holding would be the only one authorized. “It is not error in the court, after having charged the jury as to a presumption arising under a given state of facts, not amounting to positive proof of the thing presumed, to add 'but this presumption is not conclusive. It may be rebutted by evidence, and it is for you to determine, whether or not it has been rebutted.’ ” Black v. Thornton, 31 Ga. 641 (2).
*893In a case like the one sub judice where death by external, violent and accidental means has been established, a presumption against suicide arises, and such presumption is not rebutted, as a matter of law, merely by the introduction of any evidence that would tend to show suicide. To the contrary such presumption remains in the case until the close of all the evidence and (1) a finding of suicide is demanded, or (2) the trior of facts, a jury in the case before us here, determines, under proper instructions from the trial court, that the presumption has been successfully rebutted by a preponderance of the evidence as to such question. In other words the mere introduction of testimony tending to show suicide, which testimony the trior of facts determines to be successfully impeached, does not remove the presumption against suicide from the case, and, under such circumstances, where a jury is the trior of facts, the trial court is required to instruct the jury as to the rule of law regarding such presumption.
I am authorized to say that Judge Frankum joins with me in this dissent.